  UNF WEST
, INC
. 387 UNF 
West, Inc. 
and 
Teamsters, Chauffeurs, War
e-housemen, Industrial 
and Allied Workers of 
America, Local 166, International Brotherhood 
of Teamsters
. Case
s 
21ŒCAŒ079406, 21ŒCAŒ081350
, and
 21ŒCAŒ089959
 September 
3, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
JOHNSON
 On April 24, 2014, Administrative Law Judge William 
L. Schmidt issued the attached decision.  The Respon
d-ent filed exceptions and a supporting brief,
 the General 
Counsel filed an answering brief, and the Respondent 
filed a reply brief.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light 
of the exceptions and briefs and has decided to 
affirm the judge
™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order.
2 1  The Respondent has excepted only to the administrative law 
judge
™s credibility findings. The Board
™s established policy is not to 
overrule 
a judge
™s credibility resolutions unless the clear preponderance 
of all the relevant evidence convinces us that they are incorrect. 
Stan
d-
ard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d 
Cir. 1951). We have carefully examined the record and find no
 basis for 
reversing the judge
™s findings.  Further, we reject the Respondent
™s contention that the judge failed to assess the credibility of Supervisor 
Jeff Popovich.  By expressly crediting employee Edgar Acosta
™s test
i-mony, which was contrary to Popovic
h™s, the judge discredited Pop
o-
vich and resolved the conflict in the testimony.  See 
Electri
-Flex Co. v. 
NLRB
, 570 F.2d 1327, 1331 (7th Cir. 1978) (enfg. 228 NLRB 847 
(1977)); see also 
Amber Foods, Inc.
, 338 NLRB 712, 713 fn. 7 (2002). 
 Member Johnson find
s the resolution of the Edgar Acosta
-Jeff P
o-
povich credibility dispute by the judge troubling, because the structure 
of the judge
™s opinion suggests that a dispositive adverse inference was 
drawn against Popovich
™s testimony simply because former 
manager 
Mike
 Cusey did not testify (i.e., the judge seemed to reference Cusey
™s absence as an ﬁobvious tie
-breakerﬂ).
 However, the judge
™s indepen
d-
ent, positive reflections upon Acosta
™s demeanor at trial, and thus his 
credibility, contrasts with his total lack of 
positive discussion concer
n-
ing Popovich, or any discussion of him at all, except in the context of 
noting that the absence of former 
manager Cusey ﬁseriously impairedﬂ 
the employer
™s factual account.  Member Johnson does not believe the 
absence of Cusey sh
ould have had any effect on the case, as Popovich 
was present for the salient verbal exchange as well. However, the judge 

expressly credited Edgar over Popovich (ALJD at 3:
33
Š35
), and R
e-spondent has not shown under a ﬁ
clear preponderance
ﬂ standard  that 
that overall credibility determination was incorrect. Member Johnson 
thus agrees to adopt the judge
™s credibility findings insofar as Edgar 
Acosta
™s version of events was credited for specific demeanor
-based 
reasons in one
-on
-one comparison with 
Supervisor P
opovich
™s testim
o-
ny.  He would not rely on the judge
™s findings to the extent they su
g-
gest an adverse inference should have been drawn against Popovich 
because former manager, Cusey, did not testify.
 In addition, some of the Respondent
™s exceptions imply t
hat the 
judge
™s rulings, findings, and conclusions demonstrate bias and prej
u-
ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge and 
orders tha
t the Respondent, UNF West, Inc., Moreno 
Valley, California, its officers, agents, successors, and 
assigns, shall take the action set forth in the Order.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the 
United States Government
  The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain 
with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 coercively question you about your a
c-tivities on behalf of Teamsters, Chauffeurs, Warehous
e-men,
 Industrial and Allied Workers of America, Local 
166, International Brotherhood of Teamsters (Teamsters 
Local 166) or any other labor organization.
 WE WILL NOT
 threaten you that it would be futile to s
e-lect Teamsters Local 166 to represent you by stating t
hat 
we would not negotiate or sign any contract with that 
union if you did.
 WE WILL NOT
 threaten the loss of your 401(k) benefit 
or any other benefits if you select Teamsters Local 166 to 
represent you.
 WE WILL NOT
 threaten you by telling you we are loo
k-ing for a way to fire you because you engage in activities 
on behalf of Teamsters Local 166. 
 WE WILL NOT
 threaten you by suggesting that your 
working conditions will not improve until you quit co
m-plaining to Teamsters Local 166 and the National Labor 
Relati
ons Board
. WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you for exercising the rights 
guaranteed by Section 7 of the Act.
 dice.  On careful examination of the judge
™s decision and the entire 
record, we are satisfied that the Respondent
™s contentions are without 
merit.  
 2  We shall substitute a new n
otice in accordance with our decision 
in 
Durham School Services
, 360 NLRB 
6 (2014).
 361 NLRB No. 42
                                                                                                                                 388 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 UNF
 WEST
, INC
.  The Board
™s decision can be found at 
www.nlrb.gov/case/21
ŒCAŒ079406
 or by using the QR 
code below. Alternatively, you can obtain a copy of the 
decision from the Executive Secretary, National Labor R
e-lations Board, 1099 14th Street, N.W., Washington, D.C. 
20570, or by calling (202) 273
-1940.    Jean C. Libby, 
Esq
., for the General Counsel
. Douglas M. Topolski, 
Esq
. (Ogletree, Deakins, Nash, Smoak, 
and Stewart, P.C.), 
of Washington, DC
; Amy Pocklington, 
Esq
. (McGuire Woods, LLP)
, of Richmond, Virginia
; and
 Jeffrey S. Shapiro, 
Esq
., UNFI General Counsel,
 of Prov
i-dence, Rhode Island, for the Respondent.
 William Y. Sheh, 
Esq
. (Reich, Adell & Cvitan)
, of Los Angeles, 
California, for the Charging Party.
  DECISION
 STATEMENT OF THE 
CASE
 WILLIAM 
L. SCHMIDT
, Administrative Law Judge
.  Tea
m-sters, Chauffeurs, Warehousemen, Industrial and Allied Wor
k-ers of America, Local 166, International Brotherhood of Tea
m-
sters (Teamsters Local 166, Union, or Charging Party) filed the 
unfair labor practice charges in Cases 21
ŒCAŒ079406, 21
ŒCAŒ081350, and 21
ŒCAŒ089959 on April 24, May 18, and Se
p-tember 26, 2012, respectively.
1  The Acting Regional Director 
for Region 21 of the National Labor Relations Board (Board or 

NLRB) consolidated the first two cases and issued a consol
i-dated complaint on December 12, 20
12.  Subsequently, the 
Regional Director consolidated all three cases and issued an 
amended consolidated complaint (complaint) on February 15, 
2013.  The complaint alleges that UNFI
2 engaged in conduct 
that violated Section 8(a)(1) of the National Labor Re
lations 
Act (Act).
 The Regional Director originally consolidated this complaint 
for hearing with a post
-election objections proceeding that grew 
out of the representation election conducted by the Region on 
May 17, 2012, at Respondent
™s Moreno Valley, Cali
fornia, 
facility, in Case 21
ŒRCŒ078342.  Teamsters Local 166 filed the 
petition in Case 21
ŒRCŒ078342 on April 6, 2012, and the R
e-1 Teamsters Local 166 amended each of the charges multiple times.
 2 At the hearing, the pleadings were amended to reflect this emplo
y-
er™s correct corporate name, UNF West, 
Inc., hereafter Respondent or 
UNFI, its official tradename.
 gional Director approved a Stipulated Election Agreement on 

April 17 providing for a secret ballot election among the elig
i-ble 
employees in an appropriate unit comprised of the war
e-house workers at that location.  
Approximately 
259 employees 
were 
eligible to vote in the election.  The Union lost by a ma
r-gin of 152 to 
88, with 1 
challenged ballot.
 The Union then filed timely object
ions to the conduct of the 
election.  After an investigation, the Regional Director issued a 

Report on Objections on February 22, 2013, concluding that the 

Union
™s objection warranted a hearing.  Accordingly, the R
e-gional Director consolidated this unfair 
labor practice co
m-plaint and the objections proceeding for hearing before an a
d-ministrative law judge.  I conducted that hearing on April 2, 3, 
and 4, 2013, at Moreno Valley.
 Subsequently, the Union filed a motion with me dated April 
4, 2014, to sever and 
approve its request to withdraw its obje
c-tions in Case 21
ŒRCŒ078342, or in the alternative to sever and 
remand to the Regional Director for consideration of its request 

to withdraw the objections.  After considering the responses to 
my April 4 Order to Sho
w Cause, I granted the Union
™s request 
to sever and remanded Case 21
ŒRCŒ078342, to the Regional 
Director for further action consistent with the Union
™s motion 
and the Board
™s Rules and Regulations.
 On the entire record, including my observation of the d
e-me
anor of the witnesses, and after considering the briefs filed 
by the General Counsel, Respondent, and the Union, I make the 

following
 FINDINGS OF 
FACT
 I.  JURISDICTION AND 
LABOR 
ORGANIZATION 
STATUS
 Respondent, a California corporation with a facility in Mo
re-no Valley, California, and throughout other locations in the 
United States, has been engaged in the nonretail distribution of 
natural, organic, and specialty foods at relevant times.  During 
the 12
-month period ending July 
25, 2012, a representative 
peri
od, Respondent sold and shipped from its Moreno Valley 
facility goods valued in excess of 
$50,000
 directly to points 
outside the State of California.  Respondent admits, and I find, 

that it is an employer engaged in commerce within the meaning 
of Section 2
(2), (6), and (7) of the Act.  Respondent also a
d-mits, and I find, that the Local 166 is a labor organization wit
h-in the meaning of Section 2(5) of the Act.
 II.  ALLEGED 
UNFAIR 
LABOR 
PRACTICES
 A. 
 Credibility
 The complaint contains five allegations that Re
spondent vi
o-lated Section 8(a)(1) by the conduct of supervisors during e
n-gagements with two employees actively involved in the Tea
m-sters Local 166 unsuccessful organizing effort in early 2012.  

Two of the three supervisors involved appeared and flatly d
e-
nied the conduct attributed to them by the two employees, E
d-gar Acosta (Edgar) and his Uncle Sergio Acosta (Sergio), ever 
occurred.  The General Counsel
™s case relies entirely on the 
credibility of the Acostas.  For the reason setforth below, I 
found the Aco
stas
™ accounts more reliable and credible than 
those of the two supervisors, Jeff Popovich in Edgar
™s instance, 
and Javi
er Oliver in Sergio
™s instance.
                                                    UNF WEST
, INC
. 389 In resolving the diametrically conflicting accounts, I reco
g-nize that the witnesses here are laden with 
obvious biases.  But 
in the context of issues arising in the arena of labor relations 
law, that is almost the norm.  Only rarely do truly independent 
observers appear to testify.  In the course of this type of litig
a-
tion, tie
-breakers frequently emerge in 
the form of reliable do
c-umentary or video evidence, substantial and reliable corrobor
a-tion, significant inconsistencies, or the like that tend to tip the 
scales to one side or the other.  With perhaps a single exce
p-
tion, no obvious tie
-breaker emerged in t
his litigation that 
would ease the task in deciding who told the truth and who did 
not.
 Having considered Edgar
™s significant potential for bias 
based on the added fact that UNFI terminated him allegedly for 
low productivity in the middle of the organizing
 effort and the 
fact that his uncle was the leading employee organizer at the 

warehouse, I found his manner and tone while testifying 

amounted to an unusually restrained effort to respond to the 
questions asked without overt exaggeration that would suggest
 his answers had been tailored to suit his or his uncle
™s cause.  
He exhibited little outward hostility over the fact that he had 
been discharged by UNFI, did not appear argumentative while 

testifying, gave every indication that he listened carefully to th
e questions asked, and then answered courteously and forthrigh
t-
ly.
 The Respondent called only Supervisor Popovich to respond 
to the incident involving Edgar.  Popovich denied that it ever 
occurred or that he did what Edgar described as a predicate 
leading 
to the alleged unlawful interrogation by Shift Manager 
Cusey in Popovich
™s presence.  Cusey no longer works for 

Respondent and has not since April or May 2012.  Although 
Respondent solicited that fact during Popovich
™s testimony, it 
made no effort to expla
in his unavailability as a witness, or to 
otherwise explain why Cusey may have become an individual 

hostile to its defense of this allegation.  By contrast, Respon
d-ent called another manager long gone from its employ to a
d-dress other issues present in the 
case at the time of the hearing.
3 Counsel for the General Counsel
™s brief calls attention to this 
circumstance but makes no formal plea that I apply the ﬁmis
s-ing witnessﬂ rule, or draw an adverse inference from Respon
d-ent
™s failure to call Cusey
 or adequately explain his absence.  
Regardless, in measuring Edgar
™s impressive demeanor given 
his background against the Respondent
™s answering evidence 
obviously weakened by Cusey
™s absence, I find the failure to at 
least explain its efforts to obtain C
usey
™s testimony seriously 
impairs Respondent
™s case.  It is one thing if the trier of fact has 
confidence that a party made sincere efforts to secure the test
i-mony of the primary witness to an event; it is quite another if, 
as here, the trier of fact is n
ot even apprised of the efforts made 
to secure a primary witness
™ testimony.
 So in sizing Edgar from the appearance he made before me 
against the countering evidence provided by Respondent, I find 

his account reflects an honest rendition of an incident tha
t oc-curred between him and Shift Manager
 Cusey in early February 
2012.
 3 The former manager Respondent called as a witness was Frank 
Manzano.
 Although Sergio
™s English language skills fall far short of his 
nephew, I found nothing in his demeanor that would cause me 
to question his truthfulness.  In every respect he struck me 
as a 
sincere and humble person.  Sergio also appeared to make no 
effort to exaggerate the incidents about which he testified.  But 

my conclusion that Sergio
™s accounts should be credited over 
that of Maintenance Manager Oliver rests to a large degree on 
the fact that I have almost no confidence in the truthfulness of 
Oliver
™s pat answer denying the incidents at issue, explaining 
that he avoided speaking to Sergio at all because he knew him 
to be very pro
-union worker.  He repeated the same explanation 
when 
denying assertions made by another pro
-union worker.  
Respondent
™s contentions that Oliver should be credited b
e-cause he claimed to have never broken the law, had been 
trained on the dos and don
™ts of an organizing campaign and 
was otherwise held in esteem
 by the others are offset by his 
hesitation to admit candidly that he did not believe the emplo
y-ees needed representation.  I find that his conduct, as described 
by Sergio, consistent with his strongly held belief.
 Accordingly, the accounts below are based
 on the credited 
testimony of the Acostas.
 B. 
 The Edgar Acosta Allegation
 Complaint paragraph 6 alleges that UNFI Second
-Shift Ma
n-ager Mike Cusey and Lead Supervisor Jeff Popovich interr
o-gated an employee about the employee
™s union membership, 
activities 
and sympathies and the union membership, activities, 
and sympathies of other employees in February 2012.  The 
allegation pertains to an alleged verbal exchange that oc
curred 
in early February 2012.
 Relevant facts
.  Edgar worked at UNFI Moreno Valley facil
i-ty as an order picker from late April 2010 until early March 
2012 when the Company terminated him for low production.  

He worked the second shift, normally scheduled for the period 
from 1 to 9:30 p.m. but he often worked longer hours, som
e-times as many as 
16 hours a day.
 Along with his uncle and another UNFI worker, Edgar met 
with Teamster Organizer Ruben Luna just before the 2011 
Christmas holiday season to discuss organizing the workers at 
the UNFI Moreno Valley warehouse.  After that initial meeting, 
Edg
ar talked to coworkers about unionizing, informed the u
n-ion about worker attitudes, distributed union cards, and atten
d-ed the union meetings held for the UNFI workers.
 In early February 2012, while Edgar spoke to Brian Redman, 
a fellow UNFI worker, about u
nionizing during their lunch 

break in the facility
™s breakroom.  About 35 or 40 other wor
k-ers were in the breakroom at the time but only two other e
m-ployees were at the table with Edgar and Redman.  While 

speaking with Redman, Edgar noticed Jeff Popovich, 
who s
u-pervised him from time to time, enter the break room, and walk 
around the area, and then pause for a ﬁcouple of secondsﬂ by 
his table.  After the pause, Popovich walked out of the brea
k-room without saying or doing anything.  During Popovich
™s presenc
e, Edgar continued to talk with Redman about the union 
in a normal tone of voice.  Because he did not see Popovich 
stop at any other tables, he later came to suspect that Popovich 
may have been eavesdropping on his talk with Redman 
when 

he paused at their 
table.
                                                   390 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 The following day Mike Cusey, the second shift manager, 
summoned Edgar over the warehouse intercom to a conference 
in his office in the presence of Popovich.  After the two supe
r-visors greeted him, Cusey went ﬁstraight to the point.ﬂ He told 
Edgar t
hat he had heard ﬁthere
™s Union talk going around the 
warehouseﬂ and asked if Edgar ﬁknew or have heard anybody 
talking or trying to bring in the Union.ﬂ  Edgar 30`0denied 
knowing anything about the subject.  Cusey then told Edgar 
that if he heard anything
 like that or anyone talking about the 
union to please let him know.  Edgar told him ﬁokayﬂ and then 
returned to his work.
 Popovich flatly denied that he ever overheard or listened to a 
conversation in the breakroom between Edgar and Redman 

involving a dis
cussion about the union.  He also denied meeting 
with Edgar and Shift Manager Cusey in the latter
™s office when 
the shift manager questioned Edgar about union activity in the 
warehouse.  Instead, Popovich claimed that the three met 

around March 9 in Cusey
™s office but this discussion involved 
only Edgar
™s low production record and his attitude, and that no 
discussion of the union activity occurred on this occasion.  
Instead, Popovich claimed that he knew nothing about any 
union organizing until a day or so 
before the Union filed the 

petition for an NLRB election when there was widespread di
s-cussion of this soon
-to-be development throughout the war
e-house.
 Analysis and Conclusions
.  Counsel for the General Cou
n-sel
™s argument places heavy emphasis on the 
Bourne
 factors.
4  But for more than 30 years, the Board has said that it looks to 

the ﬁtotality of the circumstancesﬂ in determining the coercive 

nature of a supervisor
™s questioning of an employee about e
m-ployee protected activities. 
Rossmore House
, 269 NLRB 11
76 (1984), affd. sub nom. 
Hotel Employees Union Local 11 v. 

NLRB
, 760 F.2d 1006 (9th Cir. 1985).  Although the Board has 
frequently said that it is appropriate to consider the 
Bourne
 factors, it has also reminded its judges from time to time that 

the 
Rossm
ore
 analysis involves much more than a formalistic 
application of the 
Bourne
 factors.  
Medcare Associates, Inc.,
 330 NLRB 935, 939
Œ940 (2000), and the cases discussed there.
 However, applying the 
Bourne
 factors to the credible ev
i-dence here leads to the co
nclusion that they overwhelmingly 
support the General Counsel
™s allegation based on the totality 
of circumstances standard.  That evidence shows that the shift 

manager (apparently second in command locally after the 
warehouse general manager) summoned Edga
r to his office 
over an intercom system (presumably overheard throughout the 
4 The 
Bourne
 factors 
derive their name from a court opinion in 
Bourne v. NLRB
, 332 F.2d 47, 48 (2d
 Cir. 1964). Those factors 
are:
 (1) The background, i.e., is there a history of employer hosti
l-ity and discrimination?
 (2) The nature of the information sought, e.g., did the interr
o-
gator appear to be seeking information on which to base taking 
action against individual employees?
 (3) The identity of the questioner, i.e., how high was he in the 
company hierarchy?
 (4) Place and method of interrogation, e.g., was employee 
called from work to the boss
™s office? Was there an atmosphere of 
unnatural formality?
 (5) Truthfulness of the rep
ly.
 working floor) and commenced questioning the employee in 
the presence of another supervisor as to whether he knew of or 

heard anyone talking about the union, which the employee 
denied, and then instructed the employee to report back if he 
heard any such talk.  For that alone, I credit the General Cou
n-sel with providing strong evidence in support of 
Bourne
 factors 
2 through 5.  And, based on the subsequent hostility Respon
d-
ent demon
strated toward employee union activity, the General 
Counsel arguably gets the edge even with respect to 
Bourne
 factor 1.
 In short, I find that Cusey
™s questioning interfered with, and 
coerced Edgar in his exercise of Section 7 rights by summoning 

the emplo
yee to his office and interrogating him about union 
talk around the warehouse and instructing him to report union 

talk he may hear in the future.  See 
Swan Coal Co
., 271 NLRB 
862, 864 (1984).  Accordingly, I conclude Respondent violated 

Section 8(a)(1), as alleged, by this early February 2012 conduct 

of Cusey.
 C. 
 The Sergio Acosta Allegations
 Complaint paragraphs 7(a) through (d) pertain to unlawful 
statements Main
tenance Manager Javier Oliver allegedly made 
to employees in two separate time frames, two in early May 
2012, and two in mid
-October 2012.  Based on the evidence 
presented by the General Counsel, these four complaint alleg
a-tions pertain to st
atements Olive
r made to Sergio.
 Relevant facts:
  Sergio initiated contact with Teamsters L
o-cal 166 that eventually led to its organizing drive at the UNFI 

warehouse in Moreno Valley and the NLRB representation 
election held there on May 17.  He was widely recognized as 
the most active employee organizer throughout and served as 
the Union
™s observer at the election.  Even Maintenance Ma
n-ager Oliver was well aware of Sergio
™s support for the Union.
 On May 2, while working alone in the warehouse aisles, Ol
i-ver approached Se
rgio to ostensibly ask a work
-related question 
for which Sergio had no answer.  Before walking away, Oliver 

told Sergio that UNFI would not negotiate or sign any contract 

with the Union and that they do not ﬁwant to k
now anything 
about the Union.ﬂ
 The next
 day Oliver approached Sergio again supposedly to 
speak with him about some broken pallets.  After that brief 

discussion, Oliver told Sergio that if the employees voted for 
the union they would lose their 401(k) benefit, and that they 
would lose everything
. On October 12, Oliver approached Sergio at his work loc
a-tion in one of the warehouse isles to ask whether Frank Manz
a-no, the warehouse manager at the time, had spoken to him 

about transferring to the maintenance department.  Sergio 
acknowledged that he h
ad met with Manzano but he told Oliver 

that they had spoken only about a recent write
-up he received 
rather than a transfer.  Oliver then warned Sergio to be careful 
because when the supervisors and managers held closed door 
meetings they were looking for 
a way to fire him.
 About a week later, Eddie Ochoa, a leadman in the maint
e-nance department, stopped to speak with Sergio at his work 
location in one of the warehouse aisles.  During their exchange, 
Sergio related an emotional story about his young daughte
r.  He 
told Ochoa that the little girl, after overhearing a discussion 
                                                   UNF WEST
, INC
. 391 between Sergio and his wife about his troubles at work in the 
warehouse, told him that when she grew up she would take him 

away from working in the warehouse for the company.  Ochoa 
sym
pathized with Sergio
™s story briefly and then left.
 Shortly afterward, Oliver summoned Sergio to the maint
e-nance office.  When Sergio arrived, Ochoa was in the office 
with Oliver but soon left.
5  Oliver then asked Sergio what was 
wrong.  Sergio recounted t
he story about what his young 
daug
hter had said to him.  Oliver too expressed sympathy but 
then he told Sergio that the solution was to ﬁ[s]top complaining 
to the Labor Board and the Union.ﬂ  Sergio responded by sa
y-ing that he only wanted someone to repres
ent him.  To that, 
Oliver responded only by saying, "Well, I already gave you the 

solution."  Sergio said nothing further and returned to work.
 Analysis and Conclusions
:  Both of Oliver
™s statements to 
Sergio in May violated the Act.  His warnings on succe
ssive 
days that UNFI would not negotiate or enter into an agreement 
with the union, and that the employees would lose their 401(k) 
plan as well as other benefits amounted to the type of classic 
threats the Board finds unlawful.  Telling employees that the 
employer will not honor its statutory obligation to bargain if the 
employees choose to unionize interferes with the Section 7 

right of employees to bargain through a chosen representative.  
As Oliver
™s conduct sought to persuade Sergio that it would be 
fut
ile for employees to select a union and warns that engaging 
in activity protected by Section 7 might even place existing 
benefits in jeopardy, I have concluded that his conduct violated 
Section 8(a)(1) as alleged.  
Taylor Chair Co.
, 292 NLRB 658, 
662 (1989
). Oliver gave another double
-barreled warning to Sergio in 
October.  Although his initial statement to Sergio that the ma
n-agers and supervisors were seeking to find a way to fire him, 
stripped of all context, is arguably ambiguous, Oliver removed 
any ambi
guity a week later by seizing the occasion to tell Se
r-gio that the solution to his work place problems was to quit 
complaining to the Union and the Labor Board.  This evidence 
provides strong support for the conclusion that at least some of 
the UNFI manage
rs continued to harbor animus toward Se
r-gio
™s union activity 5 months after management
™s lopsided 
victory at the May 17 election.  Accordingly, I find Oliver
™s warnings to Sergio in October violated Section 8(a)(1) as a
l-leged.
 CONCLUSIONS OF 
LAW By coerciv
ely questioning an employee; by warning an e
m-ployee that it would not negotiate or sign any contract with the 
Union; by warning an employee that all workers could lose 
benefits if they selected union representation; by warning an 
employee that management w
as looking for a way to fire him; 
and by impliedly warning an employee that his working cond
i-tions would not improve unless he stopped complaining to the 
Union and to the Labor Board, UNFI engaged in unfair labor 
practices affecting commerce within the mea
ning of Section 
8(a)(1) and S
ection 2(6) and (7) of the Act.
 5 Ochoa, who was described as a lead person in the maintenance d
e-partment, did not testify.
 REMEDY
 Having found that the Respondent engaged in certain unfair 
labor practices, my recommended order requires UNFI to cease 
and desist and to take affirmative action designed to effectuate 
the
 policies of the Act.  The affirmative action requires UNFI to 
post the notice attached as the ﬁAppendixﬂ at its Moreno Va
l-ley, California, warehouse.
 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommen
ded
6 ORDER
 The Respondent, UNF West, Inc., Moreno Valley, Califo
r-nia, its officers, agents, successors, and assigns, shall
 1. 
 Cease and desist from
 (a) Coercively questioning employees concerning their acti
v-ities on behalf of Teamsters, Chauffeurs, 
Warehousemen, I
n-dustrial and Allied Workers of America, Local 166, Intern
a-tional Brotherhood of Teamsters (Teamsters Local 166) or any 

other labor organization.
 (b) Threatening employees by telling them that it would be 
futile to select representation by T
eamsters Local 166 because 
it would not negotiate or sign any contract if that happened.
 (c) Threatening employees with the potential loss of their 
401(k) and other benefits if they selected Teamsters Local 166 
to represent them.
 (d) Threatening employees 
who engage in activities on b
e-half of Teamsters Local 166 by telling them that management is 
looking for a way to fire them.
 (e) Threatening employees by telling them that their working 
conditions would not improve until they quit complaining to 
Teamsters 
Local 166 and the National Labor Rela
tions Board.
 (f) In any like or related manner interfere with, restrain, or 
coerce employees in the exercise of the rights guaranteed them 

by Section 7 of the Act.
 2. 
 Take the following affirmative action necessary to 
effe
c-tuate the policies of the Act.
 (a) Within 14 days after service by the Region, post at its 
warehouse facility in Moreno Valley, California, copies of the 

attached notice marked ﬁAppendixﬂ
7 in both English and Spa
n-ish.  Copies of the notice, on forms p
rovided by the Regional 
Director for Region 21 after being signed by the Respondent
™s authorized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous places 

including all places where notices to employees 
are customarily 

posted.  In addition to physical posting of paper notices, the 
notices shall be distributed electronically, such as by email, 
posting on an intranet or an internet site, and/or other electronic 
means, if the Respondent customarily communica
tes with its 
6 If no exceptions are filed as provided by Sec. 102.46 of the Board
™s Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as 
provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pu
r-poses.
 7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Orde
r of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                                                                    392 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 employees by such means.  Reasonable steps shall be taken by 
the Respondent to ensure that the notices are not altered, d
e-faced, or covered by any other material.  In the event that, du
r-ing the pendency of these proceedings, the Respondent has
 gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at a
ny time 
since Februar
y 1, 2012.
 (b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
   